Citation Nr: 1744917	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  12-04 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a cardiac disability, claimed as ischemic heart disease (IHD), to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1966. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a May 2013 Travel Board hearing, and a transcript of this hearing is of record.

The Board remanded this issue in May 2014 and February 2016 for further development. The development has been completed and the appeal is ready for adjudication. 

Additionally, the Board notes that the Veteran has perfected an appeal following the issuance of a SOC issued in July 2015 (mailed in April 2016) on the issue of service connection for posttraumatic stress disorder. This appeal is separate from the one before the Board.  As the Veteran has requested a hearing in that appeal and it has not yet occurred, the Board cannot merge the two appeals.  Thus the only issue before the Board is the issue listed above.


FINDINGS OF FACT

1.  In-service exposure to herbicides has not been established.

2. IHD was initially demonstrated many years after service and is not otherwise attributable to service.  



CONCLUSION OF LAW

The criteria for service connection for IHD to include as due to herbicide exposure are not met. 38 U.S.C.A. §§ 1110, 1116, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA has fulfilled its duties to notify and assist the Veteran in this case and there is no assertion to the contrary.

II. Service Connection for Ischemic Heart Disease

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular-renal disease becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303 (b)).  

Under certain circumstances, service connection for certain specifically listed diseases, including ischemic heart disease, may be presumed if a veteran was exposed during service to certain herbicides, including Agent Orange, that contain dioxin. 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e). For the purpose of presumed service connection based on herbicide exposure, the term ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina. 38 C.F.R. § 3.309 (e). The term ischemic heart disease does not include hypertension, or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. 38 C.F.R. § 3.309 (e), Note 2.

A veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service. 38 C.F.R. § 3.307 (a)(6). Additionally, VA has determined that a special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of Thailand military bases. Specifically, veterans who served as perimeter security personnel or otherwise near the perimeter of Royal Thai Air Force (RTAF) bases may be presumed to have been exposed to herbicides. See VA Adjudication Procedure Manual, M21-1, IV.ii.1.H.5.

The VA Adjudication Procedure Manual also provides that certain development should be performed when the Veteran claims herbicide exposure in other areas, to include asking the Veteran for the approximate dates, location, and nature of the alleged exposure. See M21-1, Part IV.ii.1.H.5. If sufficient information cannot be obtained from the Veteran to meet Joint Services Records Research Center guidelines, then the RO is to produce a formal memorandum for the file documenting efforts to obtain information, and then forward the claim for rating activity.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran served in the Army from August 1963 to August 1966. The Veteran's service records indicate that he served in Thailand from January 1964 to January 1965 with Company A, 809th Engineer Battalion, and in Okinawa from November 1965 to July 1966 with the 526th Engineer Detachment. The Veteran was determined to be authorized the Meritorious Unit Commendation by the Army Board for Correction of Military Records (ABCMR) in December 2011 which had not been listed on the Veteran's DD 214.  It was noted that the award of Meritorious Unit Commendation had been authorized to the 809th Engineer Battalion for meritorious conduct from February 1961 to February 1966 in the construction of the Freedom Highway, creating a link between the Gulf of Thailand and northeast Thailand. The ABCMR found no indication that during the period the Veteran served with the 809th Engineer Battalion in Thailand, members of the unit were authorized or eligible for award of the Armed Forces Expeditionary Medal, Vietnam Service Medal, or the Republic of Vietnam Campaign Medal. The Veteran's military occupational specialty (MOS) was an engineer equipment repairman. His service personnel records show qualifications as of April 1964 in 1/4, 3/4, and 2 1/2 ton utility and cargo trucks, 5 ton dump truck, and 5 ton tractor. The Veteran had multiple certifications in heavy vehicle repair and maintenance. Service treatment records show that the Veteran was treated at Camp Charn Sinthope, Thailand in February 1964 and later transferred to the 31st Field Hospital at Korat Air Base after injuring his back lifting a lubricator at the 2nd Shop on February 24, 1964 at Camp Sinthope. He was returned to duty with a P3 profile on March 10, 1964.

The Veteran's service treatment records do not reflect any symptoms of or treatment for IHD nor is there such evidence within one year of service discharge. 

The Veteran has been treated specifically for CAD since February 2015. Therefore, the question turns to whether the Veteran was exposed to an herbicide agent in service. 

In response to a January 2011 request via Personal Information Exchange System (PIES) to address code 13, the National Personnel Records Center indicated that there was no record of the Veteran's exposure to herbicides.

The record includes an April 2011 Report of Contact in which the Veteran reported that he was not assigned to one of the Royal Thai Air Base listed in the VA Adjudication Manual nor was he with military police or security.  

A memorandum for record was associated with the claims file in May 2011 regarding general herbicide use in Thailand during the Vietnam Era from the Veterans Benefits Administration (VBA) in Washington, D.C. VBA reviewed several reports, including the Project CHECO Southeast Asia Report: Base Defense in Thailand, in determining whether veterans who served in Thailand were exposed to herbicides. VBA noted that the Department of Defense list of sites where tactical herbicides were used, tested, and stored revealed that limited testing of tactical herbicides were only conducted in Thailand from April 2, 1964 through September 8, 1964, near Pranburi, Thailand. The CHECO Report did not report the use of tactical herbicides on allied bases in Thailand, but it indicated sporadic use of non-tactical (commercial) herbicides within fenced perimeters although all such use required approval of both the Armed Forces Pest Control Board and the Base Civil Engineer. Thus, the memorandum noted, if a Veteran's MOS or unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides. The memorandum provided an example of security police units as an MOS that would have worked on the perimeters. It was also noted that there were no records to show that the same tactical herbicides used in Vietnam were used in Thailand.

In a June 2011 memorandum, the RO determined that the information required to corroborate the exposure claimed by the Veteran was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) or other governmental entities as the RO had repeatedly requested specific details and dates of herbicide exposure during service in Thailand from the Veteran. The RO concluded that there was no evidence of record indicating that the Veteran served at one of the RTAF bases and was involved with perimeter security or with a military police specialty that placed him at or near the base perimeter.

In the May 2013 Board hearing, the Veteran testified that he was stationed in Thailand. The Veteran testified he was injured while in Thailand and moved to an air base in Thailand.  

In statements in August 2013 and December 2013, the Veteran stated that he was stationed in Thailand from 1963 to 1965. The Veteran stated he had a layover in Vietnam for three hours on his way to Thailand. He stated while stationed in Thailand, he took over the tire and maintenance shop as well as the fuel depot and that he went into Cambodia to pickup trucks, jeeps, and heavy equipment. He also stated that he injured his back while operating a bulldozer in Thailand that required him to be air evacuated to a field hospital. Once he was released from the hospital, he was sent back to his base in Thailand and remained on light duty to the end of his tour although he continued to run the shop including test driving vehicles that were repaired by the shop. He also claimed that he went into Laos for damaged vehicles, but was told not to say he had been in either Laos or Cambodia. The Veteran also stated that in Thailand the military used Agent Orange to keep the brush down. Finally, he stated that he was taken to a hospital at an Air Force base in Thailand where the military used Agent Orange around the perimeter of the base. 

In August 2015, the Veteran stated that he worked at the perimeter of the base where he was stationed. The Veteran stated he served on guard duty. The Veteran stated that he specifically was on guard duty of the air strip and at an ammunitions dump. The Veteran stated that the military used Agent Orange to clear the vegetation around the base.   

The Veteran also stated in August 2015 that he was a heavy vehicle repair technician. He frequently worked on vehicles that broke down at the perimeter of his base and along the Freedom Road. He stated he was exposed to Agent Orange on a regular basis while repairing vehicles. The Veteran stated that while working on vehicles on the perimeter he would often lay on the ground to repair the vehicles. The Veteran also stated that spray planes flew over the camp where he worked and he was exposed to whatever sprayed from the planes. 

In the August 2015 statement, the Veteran claimed that he was air lifted to Udon air base where he was placed on the perimeter to wait for an ambulance. Finally, he stated that in transit to and from Thailand he landed in Vietnam and disembarked, specifically in January 1964 and January 1965. 

The Veteran included, in his August 2015 statement, photographs of him in Thailand. The Veteran also submitted to the record a VA webpage titled "Thailand Military Bases and Agent Orange Exposure." The webpage stated that U.S. Army Veterans that provided perimeter security on RTAF bases in Thailand anytime between February 28, 1961 and May 7, 1975 were exposed to Agent Orange. The webpage also stated that U.S. Army Veterans who were stationed on some small Army installations in Thailand and were members of a MP unit or were assigned an MP MOS whose duty placed him/her at or near the base perimeter anytime between February 28, 1961 and May 7, 1975 were exposed to Agent Orange. 

In November 2015, the Veteran stated that he repaired vehicles in Thailand on the perimeter of the bases where they would often break down. He again stated he was on guard duty on the perimeter of the base. The Veteran also stated that he performed the same duties in Okinawa and was exposed Agent Orange while he was stationed in Japan. In February 2017, the Veteran reiterated that when flying from Washington state to Thailand, he touched down in Vietnam, that while working as a mechanic in Thailand with the 809th Engineer Battalion, oftentimes he was called upon to work on military vehicles along the perimeter that had broken down, and that he was also on the air field working on vehicles on the base.  He asserted that the perimeter and air base were documented to have been contaminated by Agent Orange. He continued to claim that while stationed in Okinawa, Agent Orange was used in areas where he worked.

VA attempted to corroborate the Veteran's assertion that he landed in Vietnam and was therefore, exposed to Agent Orange through the JSRRC. In an October 2014 memorandum, the JSRRC concluded that in 1964, the Veteran's unit was located at Camp Charn Sinthope, southeast of Bangkok, Thailand. Records showed that the Veteran's unit constructed the Bangkok Bypass Road from Chachengsao to Prachinburi during the period from February 1962 to March 1966. However, the unit histories and the After Action Report do not document that any incoming or outgoing personnel from the Veteran's unit landed in the Republic of Vietnam. The JSRRC report therefore could not concede the Veteran's claimed exposure to herbicide. 

Another memorandum for the record was placed in the Veteran's file in October 2015.  The information contained in the memorandum is essentially the same information provided in May 2011 memorandum referenced above.  

The AOJ requested additional specific information regarding the Veteran's claimed herbicide exposure in October 2015.  

The JSRRC coordinator issued another negative finding in November 2016 in response to the Board remand. The coordinator noted that a JSRRC memorandum had been placed in the Veteran's VBMS record regarding the use of herbicides in Thailand, and that there was no documentation that validated the Veteran's contention that herbicides were used in Okinawa. Therefore, the Veteran's herbicide exposure had not been conceded. 

The Veteran is competent to report his personal observations about what he experienced. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board finds that the record does not contain supporting evidence that the Veteran was stationed at a RTAF base and provided RTAF base security; or that he served at a U.S. Army Base in Thailand as a member of a MP unit or with a military police occupational specialty. The record reflects that the Veteran was stationed at Camp Charn Sinthope. He was transferred for medical purposes to Korat RTAF base, but there is no indication that he had any official duties while there including duties that would have placed him along the perimeter of the base. In fact, he has reported that following treatment at the hospital there, he was sent back to his unit, placed on light duty until the end of his tour, and continued to supervise the repair shop. The Veteran's MOS is listed as engineer equipment repairman which is not necessarily an MOS consistent with regular perimeter duty. Although it is not inconceivable that the Veteran's duties would have caused him on occasion to repair or retrieve vehicles near the perimeter or to cross the perimeter of the base, there is no additional credible supporting evidence that he regularly performed duties at or near the perimeter on one of those bases. To the extent that there was some spraying at some small Army installations in Thailand, as noted, the evidence does not show that the Veteran was a member of an MP unit or was assigned an MP MOS whose duty placed him/her at or near the base perimeter.  More importantly, the AOJ has not been able to corroborate the Veteran's exposure to herbicides at the installation where he was stationed. 

Similarly, there is no official verification that the Veteran was in Cambodia, Laos, or Vietnam, or that he was exposed to herbicides in Okinawa. The Board acknowledges the development conducted by the AOJ and has considered the negative evidence as set forth above.  Similarly, his assertion regarding waiting to be hospitalized near a RTAF base perimeter in Thailand and performing guard duty is anecdotal; and his assertion regarding spraying of Agent Orange over the base where he was stationed in Thailand is not verified.   

In light of the above, as well as the reports by the JSSRC that they were unable to corroborate the Veteran's exposure to Agent Orange either in Thailand, Vietnam (where he purportedly stopped en route to Thailand), or Okinawa, when considered with the other evidence of record, including his service personnel records, the Board finds that his assertions are not adequate to establish service connection. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).  Thus, the presumptive provisions concerning IHD and herbicide exposure are not available, and service connection on that basis is denied. 38 C.F.R. § 3.307 (a)(6); 38 C.F.R. § 3.309 (e). 

However, an appellant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). Nonetheless, upon review of the record, the Board finds the evidence does not support a finding of service connection. 

Here, the service treatment records do not contain any evidence of treatment, diagnosis or findings consistent with IHD.  IHD was initially diagnosed many years after service.  Thus, the Veteran's IHD was not shown in service or within one year following discharge from service.  Moreover, there is no competent evidence of record even suggesting that his current disability is related to service, nor does evidence show his condition is related to service for reasons other than Agent Orange exposure. 

The Veteran has not alleged any symptoms or manifestations of IHD occurring on a chronic or continuous basis since his separation from service. Therefore, the Board finds that entitlement to service connection for IHD on a direct or presumptive basis as a chronic disease is not warranted. See 38 C.F.R. §§ 3.303 (a), (b), 3.309(a).

Based on the foregoing, the Board finds that the preponderance of the probative and persuasive evidence is against a finding of service connection for IHD on any basis. Thus, the claim for service connection for IHD is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for ischemic heart disease is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


